DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on 3/23/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-10, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon (U.S. 2014/0294084).

Regarding claims 1, 10, 19 and 20, Cheon discloses a method and apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0229]-0230]), cause the processor to: 
	determine, for a conversion between a current video block of a data unit in a video ([0041]) and a bitstream of the video ([0055]), that the current video block exceeds beyond at least one border of the data unit ([0133], figs. 12A and 12B); 
	partition, in response to determining that the current video block exceeds beyond at least one border of the data unit, the current video block without using an extended quad tree (EQT) partitioning ([0133], figs. 12A and 12B); 
	skipping signaling indication of usage of the EQT in response to a determination that the current video block exceeds beyond at least one border of the data unit (Cheon [0133], figs. 12A and 12B); and 
	generating the bitstream from the current video block based on the determining and the partitioning ([0055]).

	Regarding claims 3 and 12, Cheon discloses the method and apparatus of claims 1 and 10, wherein the data unit is a picture (Cheon [0133]).

	Regarding claims 7 and 16, Cheon discloses the method and apparatus of claims 1 and 10, further comprising: skip signaling indication of usage of EQT in response to a determination that a bottom-right portion of the current video block exceeds below a bottom border of the data unit and the bottom-right portion of the current video block exceed beyond a right border of the data unit (Cheon [0165] and fig. 14).



	Regarding claims 9 and 18, Cheon discloses the method and apparatus of claims 1 and 10, wherein the conversion includes decoding the current video block from the bitstream (Cheon [0063] and [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon in view of Lee (U.S. 2019/0313129).

Regarding claims 4 and 13, Cheon discloses the method and apparatus of claims 1 and 10. Cheon does not explicitly disclose wherein the current video block is a Coding Tree Unit (CTU).
	However, Lee teaches, wherein the current video block is a Coding Tree Unit (CTU) (Lee [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheon’s method and apparatus with the missing limitations as taught by Lee to efficiently split an encoding/decoding target block in encoding/decoding a video signal (Lee [0005]).

	Regarding claims 5 and 14, Cheon in view of Lee teaches the method and apparatus of claims 1 and 10, wherein a block is split unequally into four sub-blocks in response to partitioning the block using the EQT partitioning (Cheon fig. 13B and Lee figs. 11 and 12).
	The same motivation for claims 4 and 13 applies to claims 5 and 14.

	Regarding claims 6 and 15, Cheon in view of Lee teaches the method and apparatus of claims 5 and 14, wherein a first sub-block and a second sub-block of the four sub-blocks have a first dimension, a third sub-block and a fourth sub-block of the four sub- blocks have a second dimension, and wherein a height (H) and a width (W) of the block are integers (Cheon figs 12B), the first dimension and the second dimension have two cases: 
	(i) the first dimension is H/4 x W, and the second dimension is H/2 x W/2, or 
	(ii) the first dimension is H x W/4, and the second dimension is H/2 x W/2 (Lee [0167] and figs. 10-12).
	The same motivation for claims 4 and 13 applies to claims 6 and 15.

Response to Arguments
Applicant's arguments filed 5/3/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 8-9 of the Applicant’s Response, the Applicant argues that Cheon does not disclose partitioning without EQT in response determining that the current video block exceeds beyond at least one border of the data unit.
	The Examiner respectfully disagrees. Claim 1 requires partitioning without the use of “EQT”. “EQT”, when read in light of the Applicant’s Specification, is not the same as basic quadtree partitioning (QT) as described in the Applicant’s Specification as filed ([0074] and [0076]). As a result, since Cheon uses regular QT partitioning when the block exceeds the boundary ([0133]-[0134], fig. 12A and 12B), Cheon partitions without using EQT partitioning. Moreover, the Applicant states that Cheon uses quad tree partitioning on Applicant on p. 9 of his response. Therefore, Cheon discloses the amended limitation of the Applicant’s claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto et al. (U.S. 2015/0312588) discloses an unequal partitioning method (figs. 4 and 5).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482